Exhibit 10.2

 

Execution Version

 

AMENDED AND RESTATED
MANAGEMENT AGREEMENT

 

THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT is entered into on January 2,
2019, by and among SAFETY, INCOME & GROWTH INC., a Maryland corporation (the
“Company”), SAFETY INCOME AND GROWTH OPERATING PARTNERSHIP LP, a Delaware
limited partnership (the “Operating Partnership”), SFTY MANAGER LLC, a Delaware
limited liability company (together with its permitted assignees, the “Manager”)
and iStar Inc., a Maryland corporation, solely with respect to its rights under
Section 14(a) and Section 21.

 

WHEREAS, the parties entered into a Management Agreement, dated as of June 27,
2017 (the “Original Agreement”), pursuant to which the Company and the Operating
Partnership retained the Manager to provide investment advisory services to them
and their Subsidiaries;

 

WHEREAS, in connection with the transactions contemplated by the Investor Unit
Purchase Agreement, dated as of January 2, 2019, among the parties, the parties
desire to amend and restate the Original Agreement to provide for the continued
retention of the Manager’s services on the terms set forth herein;

 

WHEREAS, the Company is a corporation that intends to continue to elect and
qualify to be taxed as a REIT for federal income tax purposes;

 

NOW THEREFORE, in consideration of the mutual agreements herein set forth and
such other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                                           Definitions.  The following
terms have the following meanings assigned to them:

 

(a)                                 “Agreement” means this Management Agreement,
as amended, restated or supplemented from time to time.

 

(b)                                 “Affiliate” means a Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the Person specified.

 

(c)                                  “Assets” means the GNL assets and other
assets of the Company and the Subsidiaries.

 

(d)                                 “Automatic Renewal Term” means each
successive one year term of the Agreement after the end of the Initial Term.

 

(e)                                  “Bankruptcy” means, with respect to any
Person, (a) the filing by such Person of a voluntary petition seeking
liquidation, reorganization, arrangement or readjustment, in any form, of its
debts under Title 11 of the United States Code or any other federal, state or
foreign insolvency law, or such Person’s filing an answer consenting to or
acquiescing in any such petition, (b) the making by such Person of any
assignment for the benefit of its creditors, (c) the expiration of 60 days after
the filing of an involuntary petition under Title 11 of the Unites States Code,
an application for the appointment of a receiver for a material portion of the
assets of such Person, or an involuntary petition seeking liquidation,
reorganization, arrangement or readjustment of its debts under any other
federal, state or foreign insolvency law, provided that the same shall not have
been vacated, set aside or stayed within such 60-day period or (d) the entry
against it of a final and non-appealable order for relief under any bankruptcy,
insolvency or similar law now or hereinafter in effect.

 

1

--------------------------------------------------------------------------------



 

(f)                                   “Board of Directors” means the Board of
Directors of the Company.

 

(g)                                  “CMBS Guaranty Agreements” means both
(i) the Environmental Indemnity Agreement, dated as of March 30, 2017, among
iStar, certain Subsidiaries of the Company and Barclays Bank PLC, JPMorgan Chase
Bank, National Association and Bank of America, N.A. and (ii) the Limited
Recourse Guaranty, dated as of March 30, 2017, among iStar, Barclays Bank PLC,
JPMorgan Chase Bank, National Association and Bank of America, N.A.

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(i)                                     “Combined Property Value” means the
combined value of the land, buildings and improvements relating to a commercial
property, as if there were no GNL on the land at the property, as such value is
determined by the Manager, on behalf of the Company, using one or more valuation
methodologies that the Manager considers appropriate.

 

(j)                                    “Company” shall have the meaning set
forth in the introductory paragraph of this Agreement.

 

(k)                                 “Company Account” shall have the meaning set
forth in Section 5 of this Agreement.

 

(l)                                     “Company Common Stock” means the common
stock, $0.01 par value per share, of the Company.

 

(m)                             “Company Indemnified Party” shall have the
meaning set forth in Section 12(b) of this Agreement.

 

(n)                                 “Excess Funds” shall have the meaning set
forth in Section 2(j) of this Agreement.

 

(o)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(p)                                 “Exclusivity and Expense Reimbursement
Agreement” means the Exclusivity and Expense Reimbursement Agreement entered
into between iStar and the Company on June 27, 2018, as amended from time to
time.

 

(q)                                 “Expenses” shall have the meaning set forth
in Section 10 of this Agreement.

 

(r)                                    “GAAP” means generally accepted
accounting principles, as applied in the United States.

 

(s)                                   “GNL” means a ground net lease and any
other lease that the Manager, on behalf of the Company, determines has the
characteristics of a ground net lease, including length of lease term, value to
Combined Property Value, periodic rent escalations or percentage rent
participations and triple net terms.

 

(t)                                    “Governing Instruments” means, with
regard to any entity, the articles of incorporation and bylaws in the case of a
corporation, certificate of limited partnership (if applicable) and the
partnership agreement in the case of a general or limited partnership, the
articles of formation and the operating or limited liability company agreement
in the case of a limited liability company, the trust instrument in the case of
a trust, or similar governing documents, in each case as amended from time to
time.

 

2

--------------------------------------------------------------------------------



 

(u)                                 “Indemnitee” shall have the meaning set
forth in Section 12(b) of this Agreement.

 

(v)                                 “Indemnitor” shall have the meaning set
forth in Section 12(c) of this Agreement.

 

(w)                               “Independent Directors” means the members of
the Board of Directors who are not officers, personnel or employees of the
Manager or any Person directly or indirectly controlling or controlled by the
Manager, and who are otherwise “independent” in accordance with the Company’s
Governing Instruments and, if applicable, the rules of any national securities
exchange on which the Company Common Stock is listed.

 

(x)                                 “Initial Term” means the period from
January 1, 2019 through June 30, 2022.

 

(y)                                 “Investment Committee” means the Manager’s
investment committee that will oversee, advise and consult with respect to the
Company’s investment strategy, acquisition and origination of Assets, sourcing,
financing and leveraging strategies.

 

(z)                                  “Investment Company Act” means the
Investment Company Act of 1940, as amended.

 

(aa)                          “Investor Units” means the Investor Units of the
Operating Partnership.

 

(bb)                          “iStar” means iStar Inc., a Maryland corporation,
or any Person which is a successor (by merger, consolidation, purchase of all or
substantially all of the consolidated assets of iStar, or similar transaction)
to iStar.

 

(cc)                            “LIBOR” means London Interbank Offered Rate, and
any successor rate that may become generally accepted as a successor to LIBOR.

 

(dd)                          “Manager Change of Control” means that iStar
(i) ceases to be the direct or indirect beneficial owner of not less than a
majority of (x) the combined voting power of the Manager’s then outstanding
equity interests or (y) the Manager’s outstanding equity interests, or
(ii) ceases to hold the exclusive power to direct or control the management
policies of the Manager, whether through the ownership of beneficial equity
interests, common directors or officers, by contract or otherwise.  Manager
Change of Control shall not include (i) any assignment of this Agreement by the
Manager as permitted hereby and in accordance with the terms hereof; or (ii) a
change of control of iStar.

 

(ee)                            “Management Fee” means a per annum management
fee equal to 1.0% of the Company’s Total Equity up to and including $1.5
billion, 1.25% of the Company’s Total Equity above $1.5 billion up to and
including $3.0 billion, 1.375% of the Company’s Total Equity above $3.0 billion
up to and including $5.0 billion and 1.5% of the Company’s Total Equity above
$5.0 billion, in each case calculated and payable quarterly in arrears.

 

(ff)                              “Management Fee Shares” means shares of
Company Common Stock issued by the Company and delivered to the Manager as
payment for the Management Fee.

 

(gg)                            “Manager” shall have the meaning set forth in
the introductory paragraph of this Agreement.

 

(hh)                          “Manager Indemnified Party” shall have the meaning
set forth in Section 12(a) of this Agreement.

 

3

--------------------------------------------------------------------------------



 

(ii)                                  “Market Disruption Event” means the
occurrence or existence for more than one half-hour period in the aggregate on
any Trading Day for the Company Common Stock of any suspension or limitation
imposed on trading (by reason of movements in price exceeding limits permitted
by the New York Stock Exchange or otherwise) in the Company Common Stock or in
any options, contracts or future contracts relating to the Company Common Stock,
and such suspension or limitation occurs or exists at any time before 1:00
p.m. (New York City time) on such day.

 

(jj)                                “NYSE” means the New York Stock Exchange.

 

(kk)                          “Operating Partnership” shall have the meaning set
forth in the introductory paragraph of this Agreement.

 

(ll)                                  “OP Units” means units of partnership
interest of the Operating Partnership.

 

(mm)                  “Person” means any individual, corporation, partnership,
joint venture, limited liability company, estate, trust, unincorporated
association, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

 

(nn)                          “Portfolio Management Services” shall have the
meaning set forth in Section 2(c) of this Agreement.

 

(oo)                          “REIT” means a “real estate investment trust,” as
defined under the Code.

 

(pp)                          “Restricted Period” shall have the meaning set
forth in Section 9 of this Agreement.

 

(qq)                          “Securities Act” means the Securities Act of 1933,
as amended.

 

(rr)                                “Subsidiary” means any subsidiary of the
Company; any partnership, the general partner of which is the Company or any
subsidiary of the Company; any limited liability company, the managing member of
which is the Company or any subsidiary of the Company; and any corporation or
other entity of which a majority of (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by the Company or any subsidiary of the Company.

 

(ss)                              “Termination Fee” means a termination fee
equal to three times the Management Fee earned by the Manager in respect of the
last completed fiscal year of the Company immediately preceding the Effective
Termination Date.

 

(tt)                                “Total Equity” means:

 

(i)                                     the sum of the net cash proceeds and the
value of non-cash consideration from all issuances of the Company’s equity
securities since inception, including OP units, Investor Units and shares of
Company Common Stock issued to the Manager under this Agreement (calculated on a
daily weighted average basis), less

 

(ii)                                  any amount that the Company pays for
repurchases of its common stock and common OP Units since inception.

 

(uu)                          “Trading Day” means a day on which (i) there is no
Market Disruption Event and (ii) trading in securities generally occurs on the
New York Stock Exchange or, if the Company Common Stock is not then listed on
the New York Stock Exchange, on the principal other United States national or

 

4

--------------------------------------------------------------------------------



 

regional securities exchange on which the Company Common Stock is then listed
or, if the Company Common Stock is not then listed on a United States national
or regional securities exchange, in the principal other market on which the
Company Common Stock is then traded.  If the Company Common Stock (or other
security for which a Daily VWAP must be determined) is not so listed or quoted,
“Trading Day” means a day on which banks are open for business in New York City.

 

(vv)                          “Treasury Regulations” means the regulations
promulgated under the Code as amended from time to time.

 

(ww)                      “VWAP Amount” means, for purposes of determining the
number of shares of Company Common Stock payable to the Manager in respect of
the Management Fee for any particular quarter (or portion thereof), the
volume-weighted average price of a share of Company Common Stock for each of the
Trading Days during such quarter (or portion thereof), as displayed under the
heading “Bloomberg VWAP” on Bloomberg page “SFTY <equity> AQR” (or any successor
thereto) in respect of the period from the scheduled open of the primary
exchange or market on which the Company Common Stock is listed or traded to the
scheduled close of such exchange or market on such Trading Day (or if such
volume-weighted average price is unavailable, the market value per share of
Company Common Stock on such Trading Day determined, using a volume-weighted
average method, by a nationally recognized independent investment banking firm
retained for this purpose by the Company).

 

Section 2.                                           Appointment and Duties of
the Manager.

 

(a)                                 The Company and the Operating Partnership
hereby appoint the Manager to manage the Assets subject to the terms and
conditions set forth in this Agreement, and the Manager hereby agrees to perform
each of the duties set forth herein.  The appointment of the Manager shall be
exclusive to the Manager subject to the terms and conditions set forth in this
Agreement.

 

(b)                                 The parties acknowledge that (i) the Manager
is a special purpose vehicle formed for the principal purpose of serving as the
investment manager of the Company and its Subsidiaries and the Assets; (ii) the
Manager is an affiliate of iStar; (iii) the Manager performs its services for
the Company and its Subsidiaries through the personnel and facilities of iStar;
and (iv) the Manager has no, and will have no, employees or other persons acting
on its behalf other than (A) officers, partners and employees of iStar, or
(B) other persons who are subject to the supervision and control of iStar.

 

(c)                                  The Manager, in its capacity as manager of
the Assets and the day to day operations of the Company and the Subsidiaries, at
all times will be subject to the supervision of the Board of Directors and will
have only such functions and authority as the Company may delegate to it
including, without limitation:

 

i.                                          serving as the Company’s and the
Subsidiaries’ consultant with respect to the periodic review of the investment
criteria and other parameters for acquisitions and originations of Assets,
financing activities and operations, any material modification to which shall be
subject to the approval of a majority of the Independent Directors, and subject
to other policies for approval by the Board of Directors;

 

ii.                                       forming the Investment Committee;

 

iii.                                    investigating, analyzing and selecting
possible investment opportunities and acquiring, originating, financing,
retaining, selling, restructuring or disposing of Assets;

 

5

--------------------------------------------------------------------------------



 

iv.                                   advising on the terms of the Company’s and
the Subsidiaries’ GNL and other investments and transactions;

 

v.                                      representing and making recommendations
to the Company in connection with the purchase, origination and finance of, and
commitment to purchase, originate and finance, assets consistent with the
Company’s investment guidelines, and the sale and commitment to sell assets;

 

vi.                                   with respect to prospective purchases,
originations, leases, sales or exchanges of Assets, conducting negotiations on
behalf of the Company and the Subsidiaries with sellers, tenants, developers,
construction agents, purchasers and brokers and, if applicable, their respective
agents and representatives;

 

vii.                                advising the Company on and, negotiating and
entering into, on behalf of the Company and the Subsidiaries, credit facilities
(including term loans and revolving facilities), mortgage indebtedness,
financing vehicles, agreements relating to borrowings under programs established
by governmental agencies or programs, commercial paper programs, interest rate
swap and cap agreements and other hedging instruments, and all other agreements
and engagements required for the Company and the Subsidiaries to conduct their
business;

 

viii.                             establishing and implementing networks for
sourcing investments, conducting underwriting of tenants, markets and real
properties and the execution of transactions;

 

ix.                                   overseeing tenants;

 

x.                                      providing the Company with Portfolio
Management Services;

 

xi.                                   engaging and supervising, on behalf of the
Company and the Subsidiaries and at the Company’s expense, independent
contractors which provide construction consulting, real estate brokerage,
investment banking, mortgage brokerage, securities brokerage, other real estate
and financial services, due diligence services, underwriting review services,
legal and accounting services, and all other services as may be required
relating to Assets;

 

xii.                                advising the Company on, preparing,
negotiating and entering into, on behalf of the Company, applications and
agreements relating to governmental programs;

 

xiii.                             coordinating and managing operations of any
co-investment interests or joint venture held by the Company and the
Subsidiaries and conducting all matters with the co-investment partners or joint
ventures;

 

xiv.                            arranging marketing materials, advertising,
industry group activities (such as conference participations and industry
organization memberships) and other promotional efforts designed to promote the
Company’s business;

 

xv.                               providing executive and administrative
personnel, office space and office services required in rendering services to
the Company and the Subsidiaries;

 

xvi.                            administering the day-to-day operations and
performing and supervising the performance of such other administrative
functions necessary to the management of the Company and the Subsidiaries as may
be agreed upon by the Manager and the Board of Directors, including, without
limitation, the collection of rents and interest payments, the payment of the
debts and

 

6

--------------------------------------------------------------------------------



 

obligations of the Company and the Subsidiaries and maintenance of appropriate
computer services to perform such administrative functions;

 

xvii.                         communicating on behalf of the Company and the
Subsidiaries with the holders of any of their equity or debt securities and
lenders as required to satisfy the reporting and other requirements of any
governmental bodies or agencies or trading markets and to maintain effective
relations with such holders and lenders;

 

xviii.                      counseling the Company in connection with policy
decisions to be made by the Board of Directors;

 

xix.                            evaluating and recommending to the Board of
Directors hedging strategies and engaging in hedging activities on behalf of the
Company and the Subsidiaries, consistent with such strategies as so modified
from time to time, and with the Company’s qualification as a REIT;

 

xx.                               counseling the Company regarding its
qualification and maintenance of its qualification as a REIT and monitoring
compliance with the various REIT qualification tests and other rules set out in
the Code and Treasury Regulations thereunder and using commercially reasonable
efforts to cause the Company to qualify and maintain its qualification as a
REIT;

 

xxi.                            counseling the Company and the Subsidiaries
regarding the maintenance of their exemptions from the status of an investment
company required to register under the Investment Company Act, monitoring
compliance with the requirements for maintaining such exemptions and using
commercially reasonable efforts to cause them to maintain such exemptions from
such status;

 

xxii.                         furnishing reports and statistical and economic
research to the Company and the Subsidiaries regarding their activities and
services performed for the Company and the Subsidiaries by the Manager;

 

xxiii.                      monitoring the performance of the Assets and
providing periodic reports with respect thereto to the Board of Directors,
including comparative information with respect to such operating performance and
budgeted or projected operating results;

 

xxiv.                     investing and reinvesting any moneys and securities of
the Company and the Subsidiaries (including investing in short-term Assets
pending the acquisition or origination of other Assets, payment of fees, costs
and expenses, or payments of dividends or distributions to stockholders and
partners of the Company and the Subsidiaries) and advising the Company and the
Subsidiaries as to their capital structure and capital raising;

 

xxv.                        assisting the Company and the Subsidiaries in
retaining qualified accountants and legal counsel, as applicable, to assist in
developing appropriate accounting systems and procedures, internal controls and
other compliance procedures and testing systems with respect to financial
reporting obligations and compliance with the provisions of the Code applicable
to REITs and to conduct quarterly compliance reviews with respect thereto;

 

xxvi.                     assisting the Company and the Subsidiaries to qualify
to do business in all applicable jurisdictions and to obtain and maintain all
appropriate licenses;

 

xxvii.                  assisting the Company and the Subsidiaries in complying
with all regulatory requirements applicable to them in respect of their business
activities, including preparing or causing to be prepared all financial
statements required under applicable regulations and contractual

 

7

--------------------------------------------------------------------------------



 

undertakings and all reports and documents, if any, required under the Exchange
Act, the Securities Act, or by stock exchange requirements;

 

xxviii.               assisting the Company and the Subsidiaries in taking all
necessary action to enable them to make required tax filings and reports,
including soliciting stockholders for required information to the extent
required by the provisions of the Code applicable to REITs;

 

xxix.                     handling and resolving all claims, disputes or
controversies (including all litigation, arbitration, settlement or other
proceedings or negotiations) on the Company’s and/or the Subsidiaries’ behalf in
which the Company and/or the Subsidiaries may be involved or to which they may
be subject arising out of their day-to-day operations (other than with the
Manager or its Affiliates), subject to such limitations or parameters as may be
imposed from time to time by the Board of Directors;

 

xxx.                        using commercially reasonable efforts to cause
expenses incurred by the Company and the Subsidiaries or on their behalf to be
commercially reasonable or commercially customary and within any budgeted
parameters or expense guidelines set by the Board of Directors from time to
time;

 

xxxi.                     advising the Company and the Subsidiaries with respect
to and structuring long term financing vehicles for the Assets, and offering and
selling securities publicly or privately in connection with any such financing;

 

xxxii.                  serving as the Company’s and the Subsidiaries’
consultant with respect to decisions regarding any of their financings, hedging
activities or borrowings undertaken by the Company and the Subsidiaries
including (1) assisting the Company and the Subsidiaries in developing criteria
for debt and equity financing that are specifically tailored to their investment
objectives, and (2) advising the Company and the Subsidiaries with respect to
obtaining appropriate financing for their investments;

 

xxxiii.               performing such other services as may be required from
time to time for management and other activities relating to the Assets and
business of the Company and the Subsidiaries as the Board of Directors shall
reasonably request or the Manager shall deem appropriate under the particular
circumstances; and

 

xxxiv.              using commercially reasonable efforts to cause the Company
and the Subsidiaries to comply with all applicable laws.

 

Without limiting the foregoing, the Manager will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company and the
Subsidiaries with respect to the Assets.  Such services will include, but not be
limited to, consulting with the Company and the Subsidiaries on the
underwriting, purchase, origination and sale of, and other opportunities in
connection with, the Company’s portfolio of Assets; the collection of
information and the submission of reports pertaining to the Company’s Assets,
tenants, market conditions, interest rates and general economic conditions;
periodic review and evaluation of the performance of the Company’s portfolio of
Assets; acting as liaison between the Company and the Subsidiaries and real
estate brokerage, tenant, banking, mortgage banking, investment banking and
other parties with respect to the purchase, origination, financing and
disposition of Assets; and other customary functions related to portfolio
management.

 

(d)                                 For the period and on the terms and
conditions set forth in this Agreement, the Company and each of the Subsidiaries
hereby constitutes, appoints and authorizes the Manager as its true

 

8

--------------------------------------------------------------------------------



 

and lawful agent and attorney-in-fact, in its name, place and stead, to
negotiate, execute, deliver and enter into such leases, purchase agreements,
financing agreements, organizational documents, guaranties, joint venture
agreements, brokerage agreements, hedging agreements, custodial agreements and
such other agreements, instruments and authorizations on their behalf, on such
terms and conditions as the Manager, acting in its sole and absolute discretion,
deems necessary or appropriate.  This power of attorney is deemed to be coupled
with an interest.

 

(e)                                  The Manager may enter into agreements with
other parties, including its Affiliates, for the purpose of engaging one or more
parties for and on behalf, and at the sole cost and expense, of the Company and
the Subsidiaries to provide services to the Company and the Subsidiaries
(including, without limitation, Portfolio Management Services) pursuant to
agreement(s) with terms which are then customary for agreements regarding the
provision of services to companies that have assets similar in type, quality and
value to the Assets of the Company and the Subsidiaries; provided that any such
agreements entered into with Affiliates of the Manager shall be on terms no more
favorable to such Affiliate than would be obtained from a third party on an
arm’s-length basis and shall be subject to approval by a majority of the
Independent Directors. Except as otherwise agreed by the Company, the Manager
shall remain personally liable for the performance of such services by its
Affiliates.

 

(f)                                   In addition, to the extent that the
Manager deems necessary or advisable, the Manager may, from time to time,
propose to retain one or more additional entities for the provision of
sub-advisory services to the Manager in order to enable the Manager to provide
the services to the Company and the Subsidiaries specified by this Agreement;
provided that any such agreement (i) shall be on terms and conditions
substantially identical to the terms and conditions of this Agreement or
otherwise not adverse to the Company and the Subsidiaries, and (ii) shall be
subject to approval by a majority of the Independent Directors of the Company.

 

(g)                                  The Manager may retain, for and on behalf
and at the sole cost and expense of the Company and the Subsidiaries, such
services of accountants, legal counsel, appraisers, insurers, brokers, transfer
agents, registrars, developers, investment banks, valuation firms, financial
advisors, due diligence firms, underwriting review firms, construction
consulting firms, banks and other lenders and others as the Manager deems
necessary or advisable in connection with the management and operations of the
Company and the Subsidiaries.  Notwithstanding anything contained herein to the
contrary, the Manager shall have the right to cause any such services to be
rendered by its personnel or Affiliates.  Except as otherwise provided herein,
the Company and the Subsidiaries shall pay or reimburse the Manager or its
Affiliates performing such services for the cost thereof; provided that, subject
to Section 10 of this Agreement, such costs and reimbursements are no greater
than those which would be payable to outside professionals or consultants
engaged to perform such services pursuant to agreements negotiated on an
arm’s-length basis.

 

(h)                                 The Manager may effect transactions by or
through the agency of another Person through an arrangement under which that
party or its Affiliates will from time to time provide to or procure for the
Manager and/or its Affiliates goods, services or other benefits, the nature of
which is such that provision can reasonably be expected to benefit the Company
and the Subsidiaries as a whole and may contribute to an improvement in the
performance of the Company and the Subsidiaries or the Manager or its Affiliates
in providing services to the Company and the Subsidiaries on terms that no
direct payment is made but instead the Manager and/or its Affiliates undertake
to place business with that party.

 

(i)                                     The Manager shall prepare, or cause to
be prepared at the sole cost and expense of the Company and the Subsidiaries:

 

(i)                                     regular reports for the Board of
Directors to enable the Board of Directors to review the Company’s and the
Subsidiaries’ investments, financing arrangements, performance,

 

9

--------------------------------------------------------------------------------



 

compliance with the Governing Instruments and compliance with other policies
approved by the Board of Directors from time to time;

 

(ii)                                  with respect to any Asset, such reports
and other information as may be reasonably requested by the Company;

 

(iii)                               any materials required to be filed with any
governmental body or agency; and

 

(iv)                              such reports and other materials including,
without limitation, an annual audit of the Company’s and the Subsidiaries’ books
of account by a nationally recognized registered independent public accounting
firm.

 

(j)                                    Notwithstanding anything contained in
this Agreement to the contrary, except to the extent that the payment of
additional moneys is proven by the Company to have been required as a direct
result of the Manager’s acts or omissions which result in the right of the
Company and the Subsidiaries to terminate this Agreement pursuant to Section 16
of this Agreement, the Manager shall not be required to expend money (“Excess
Funds”) in connection with any expenses that are required to be paid for or
reimbursed by the Company and the Subsidiaries pursuant to Section 10 in excess
of that contained in any applicable Company Account (as herein defined) or
otherwise made available by the Company and the Subsidiaries to be expended by
the Manager hereunder. Failure of the Manager to expend Excess Funds
out-of-pocket shall not give rise or be a contributing factor to the right of
the Company and the Subsidiaries under Section 14 of this Agreement to terminate
this Agreement due to the Manager’s unsatisfactory performance.

 

(k)                                 In performing its duties under this
Section 2, the Manager shall be entitled to rely reasonably on qualified experts
and professionals (including, without limitation, accountants, legal counsel and
other service providers) hired by the Manager at the Company’s and the
Subsidiaries’ sole cost and expense.

 

Section 3.                                           Devotion of Time;
Additional Activities.

 

(a)                                 The Manager and its Affiliates will provide
the Company and the Subsidiaries with a management team, including a chief
executive officer, a chief financial officer, a chief compliance officer and
other appropriate support personnel, to provide the management services
hereunder. None of the Manager or its Affiliates shall be obligated to dedicate
any of its officers or employees exclusively to the Company, nor is the Manager
or any of its Affiliates or any of their respective personnel obligated to
dedicate any specific portion of its or their time to the Company.

 

(b)                                 The Manager acknowledges that the Company
and iStar have entered into the Exclusivity and Expense Reimbursement Agreement.
Except as set forth in the Exclusivity and Expense Reimbursement Agreement,
nothing in this Agreement shall (i) prevent the Manager or any of its
Affiliates, officers, directors, employees or personnel, from engaging in other
businesses or from rendering services of any kind to any other Person,
including, without limitation, investing in, or rendering advisory services to
others investing in, any type of business (including, without limitation,
acquisitions of assets that meet the principal objectives of the Company),
whether or not the objectives or policies of any such other Person or entity are
similar to those of the Company or (ii) in any way bind or restrict the Manager
or any of its Affiliates, officers, directors, employees or personnel from
buying, selling or trading any securities or assets for their own accounts or
for the account of others for whom the Manager or any of its Affiliates,
officers, directors, employees or personnel may be acting.  When making
decisions where a conflict of interest may arise, the Manager will use its
reasonable best efforts to allocate acquisition and financing opportunities in

 

10

--------------------------------------------------------------------------------



 

a fair and equitable manner over time as between the Company and the
Subsidiaries and the Manager’s other clients, subject to the Exclusivity and
Expense Reimbursement Agreement.

 

(c)                                  Managers, partners, officers, employees,
personnel and agents of the Manager or Affiliates of the Manager may serve as
directors, officers, employees, personnel, agents, nominees or signatories for
the Company and/or any Subsidiary, to the extent permitted by their Governing
Instruments or by any resolutions duly adopted by the Board of Directors
pursuant to the Company’s Governing Instruments.  When executing documents or
otherwise acting in such capacities for the Company or the Subsidiaries, such
persons shall use their respective titles in the Company or the Subsidiaries.

 

Section 4.                                           Agency.  The Manager shall
act as agent of the Company and the Subsidiaries in making, acquiring,
originating, leasing, financing and disposing of Assets, disbursing and
collecting the funds of the Company and the Subsidiaries, paying the debts and
fulfilling the obligations of the Company and the Subsidiaries, supervising the
performance of professionals engaged by or on behalf of the Company and the
Subsidiaries and handling, prosecuting and settling any claims of or against the
Company and the Subsidiaries, the Board of Directors, holders of the Company’s
securities or representatives or property of the Company and the Subsidiaries.

 

Section 5.                                           Bank Accounts.  At the
direction of the Board of Directors, the Manager may establish and maintain one
or more bank accounts in the name of the Company or any Subsidiary (any such
account, a “Company Account”), and may collect and deposit funds into any such
Company Account or Company Accounts, and disburse funds from any such Company
Account or Company Accounts, under such terms and conditions as the Board of
Directors may approve; and the Manager shall from time to time render
appropriate accountings of such collections and payments to the Board of
Directors and, upon request, to the auditors of the Company or any Subsidiary.

 

Section 6.                                           Records; Confidentiality. 
The Manager shall maintain appropriate books of accounts and records relating to
services performed under this Agreement, and such books of account and records
shall be accessible for inspection by representatives of the Company or any
Subsidiary at any time during normal business hours upon reasonable advance
notice.  The Manager shall keep confidential any and all information obtained in
connection with the services rendered under this Agreement and shall not
disclose any such information (or use the same except in furtherance of its
duties under this Agreement) to unaffiliated third parties except (i) with the
prior written consent of a majority of the Independent Directors; (ii) to legal
counsel, accountants and other professional advisors; (iii) to appraisers,
financing sources and others in the ordinary course of the Company’s business;
(iv) to governmental officials having jurisdiction over the Company or any
Subsidiary; (v) in connection with any governmental or regulatory filings of the
Company or any Subsidiary or disclosure or presentations to the Company’s
stockholders or prospective stockholders; (vi) as required by law or legal
process to which the Manager or any Person to whom disclosure is permitted
hereunder is a party; or (vii) to the extent such information is otherwise
publicly available.  The foregoing shall not apply to information which has
previously become publicly available through the actions of a Person other than
the Manager not resulting from the Manager’s violation of this Section 6. 
Clauses (v) and (vi) of this Section 6 shall survive the expiration or earlier
termination of this Agreement for a period of one year.

 

Section 7.                                           Obligations of Manager;
Restrictions.

 

(a)                                 The Manager shall require each seller or
transferor of assets or lessee or guarantor to the Company and the Subsidiaries
to make such representations and warranties as may, in the judgment of the
Manager, be customary, necessary and/or appropriate.  In addition, the Manager
shall take such other action as it deems necessary or appropriate with regard to
the protection of the Assets.

 

11

--------------------------------------------------------------------------------



 

(b)                                 The Manager shall refrain from any action
that, in its sole judgment made in good faith, (i) would adversely and
materially affect the status of the Company as a REIT under the Code, (ii) would
adversely and materially affect the Company’s or any Subsidiary’s status as an
entity intended to be exempted or excluded from investment company status under
the Investment Company Act or (iii) would violate any law, rule or regulation of
any governmental body or agency having jurisdiction over the Company or any
Subsidiary or that would otherwise not be permitted by the Company’s Governing
Instruments.  If the Manager is ordered to take any such action by the Board of
Directors, the Manager shall promptly notify the Board of Directors of the
Manager’s judgment that such action would adversely and materially affect such
status or violate any such law, rule or regulation or the Governing Instruments.
Notwithstanding the foregoing, the Manager, its directors, members, officers,
stockholders, managers, personnel, employees and any Person controlling or
controlled by the Manager and any person providing sub-advisory services to the
Manager shall not be liable to the Company or any Subsidiary, the Board of
Directors, or the Company’s or any Subsidiary’s stockholders, members or
partners, for any act or omission by the Manager, its directors, officers,
stockholders, personnel or employees except as provided in Section 12 of this
Agreement.

 

(c)                                  The Board of Directors shall periodically
review the Company’s portfolio of Assets but will not review each proposed
Asset, except as otherwise provided herein.  If a majority of the Independent
Directors determines in their periodic review of transactions that a particular
transaction does not comply with the Company’s investment criteria, then a
majority of the Independent Directors will consider what corrective action, if
any, can be taken.  The Manager shall be permitted to rely upon the direction of
the Secretary of the Company to evidence the approval of the Board of Directors
or the Independent Directors with respect to a proposed acquisition.

 

(d)                                 Neither the Company nor the Subsidiaries
shall acquire any security issued by any entity managed by the Manager or any
Affiliate thereof, or purchase or sell any Asset from or to any entity managed
by the Manager or its Affiliates, unless (i) the transaction is approved in
advance by a majority of the Independent Directors; and (ii) the transaction is
made in accordance with applicable laws.

 

(e)                                  In the event that the Company or any
Subsidiary invests in, acquires or sells assets to any joint ventures with iStar
or its Affiliates, or if the Company or any Subsidiary purchases assets from,
sells assets to, arranges financing from, or provides financing to, iStar or any
of its Affiliates, any such transactions shall require the approval of the
Independent Directors.

 

(f)                                   The Manager shall at all times during the
term of this Agreement maintain “errors and omissions” insurance coverage and
other insurance coverage which is customarily carried by asset and investment
managers performing functions similar to those of the Manager under this
Agreement with respect to assets similar to the assets of the Company and the
Subsidiaries, in an amount which is comparable to that customarily maintained by
other managers or servicers of similar assets.

 

Section 8.                                           Compensation.

 

(a)                                 The Company shall pay the Management Fee to
the Manager quarterly in arrears.  The Management Fee shall be paid, at the
Company’s option, as determined by the Company’s independent directors, either
in cash or in shares of Company Common Stock or any combination thereof. If the
Company elects to pay in shares of Company Common Stock, whether in whole or in
part, such number of shares of Company Common Stock to be delivered to the
Manager shall be equal to the quotient obtained by dividing (1) the dollar
amount of the Management Fee payable in respect of a quarter (or portion
thereof), minus any portion of the Management Fee to be paid in cash, by (2) the
greater of (x) the VWAP Amount and (y) $20.00.

 

12

--------------------------------------------------------------------------------



 

(b)                                 The Manager shall compute each installment
of the Management Fee within 45 days after the end of the fiscal quarter with
respect to which such installment is payable. A copy of the computations made by
the Manager to calculate such installment shall thereafter, for informational
purposes only and subject in any event to Section 14 of this Agreement, promptly
be delivered to the Board of Directors.  If the Company elects to pay the
Management Fee in cash, whether in whole or in part, such payment shall be due
no later than five business days after the date of such computation to the Board
of Directors.  If the Company elects to pay the Management Fee in shares of
Company Common Stock, delivery of the shares of Company Common Stock payable in
respect of such installment of the Management Fee shall be due no later than
five business days after the date of delivery of such computations to the Board
of Directors.

 

Section 9.                                           Restriction on Sale of
Management Fee Shares. The Manager shall not, directly or indirectly, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
dispose of any Management Fee Shares during the two-year period from and
including the date such Management Fee Shares were issued (the “Restricted
Period”). Notwithstanding the foregoing, the Manager may transfer Management Fee
Shares during the Restricted Period applicable to such Management Fee Shares as
a distribution to the members of the Manager and to any affiliate of the Manager
or iStar, provided that each such transferee agrees to be bound by the transfer
restrictions set forth in this Section 9 for any period remaining in the
Restricted Period applicable to the relevant Management Fee Shares, except that
any Management Fee Shares held by iStar may be distributed by iStar to its
stockholders during the applicable Restricted Period and such Management Fee
Shares shall not be subject to the restrictions on transfer contained in this
Section 9.

 

Section 10.                                    Expenses of the Company.

 

(a)                                 The Company shall pay all of its expenses
and shall reimburse the Manager for documented expenses of the Manager incurred
on its behalf (collectively, the “Expenses”) except those expenses that are
specifically the responsibility of the Manager as set forth herein.  Expenses
include all costs and expenses which are expressly designated elsewhere in this
Agreement as the Company’s, together with the following:

 

(i)                                   expenses in connection with the
transaction costs incident to the acquisition, origination, leasing, disposition
and financing of Assets;

 

(ii)                                costs of legal, tax, accounting, consulting,
auditing, administrative and other similar services rendered for the Company and
the Subsidiaries by providers retained by the Manager;

 

(iii)                             the compensation and expenses of the Company’s
directors and the allocable share of the cost of directors’ and officers’
liability insurance;

 

(iv)                              costs associated with the establishment and
maintenance of any of the Company’s credit facilities, mortgage indebtedness or
other indebtedness of the Company (including commitment fees, accounting fees,
legal fees, closing and other similar costs) or any of the Company’s or any
Subsidiary’s securities offerings (including the Initial Public Offering,
exclusive of the fees iStar has agreed to pay pursuant to the Exclusivity and
Expense Reimbursement Agreement);

 

(v)                               expenses connected with communications to
lenders and holders of the Company’s or any Subsidiary’s securities and other
bookkeeping and

 

13

--------------------------------------------------------------------------------



 

clerical work necessary in maintaining relations with lenders and holders of
such securities and in complying with the continuous reporting and other
requirements of governmental bodies or agencies, including, without limitation,
all costs of preparing and filing required reports with the Securities and
Exchange Commission, the costs payable by the Company to any transfer agent and
registrar in connection with the listing and/or trading of the Company’s stock
on any exchange, the fees payable by the Company to any such exchange in
connection with its listing, and the costs of preparing, printing and mailing
the Company’s annual report to its stockholders and proxy materials with respect
to any meeting of the Company’s stockholders;

 

(vi)                            costs associated with any computer software or
hardware, electronic equipment or purchased information technology services from
third-party vendors that is used for the Company and the Subsidiaries;

 

(vii)                         expenses incurred by managers, officers, personnel
and agents of the Manager for travel on the Company’s behalf and other
out-of-pocket expenses incurred by managers, officers, personnel and agents of
the Manager in connection with the purchase, origination, financing,
refinancing, sale or other disposition of an Asset or establishment and
maintenance of any of the Company’s credit facilities, financing vehicles and
borrowings under programs established by the U.S. government or any of the
Company’s or any of the Subsidiary’s securities offerings (including the Initial
Public Offering, subject to the Exclusivity and Expense Reimbursement
Agreement);

 

(viii)                      costs and expenses incurred with respect to market
information systems and publications, pricing and valuation services, research
publications, and materials and settlement, clearing and custodial fees and
expenses;

 

(ix)                            compensation and expenses of the Company’s
custodian and transfer agent, if any;

 

(x)                               the costs of maintaining compliance with all
federal, state and local rules and regulations or any other regulatory agency;

 

(xi)                            all taxes and license fees;

 

(xii)                         all insurance costs incurred in connection with
the operation of the Company’s business;

 

(xiii)                      all other costs and expenses relating to the
business operations of the Company and the Subsidiaries, including, without
limitation, the costs and expenses of acquiring, owning, protecting,
maintaining, developing and disposing of Assets, including appraisal, reporting,
audit and legal fees;

 

(xiv)                     expenses relating to any office(s) or office
facilities, including, but not limited to, disaster backup recovery sites and
facilities, maintained for the Company and the Subsidiaries or Assets separate
from the office or offices of the Manager;

 

14

--------------------------------------------------------------------------------



 

(xv)                        expenses connected with the payments of interest,
dividends or distributions in cash or any other form authorized or caused to be
made by the Board of Directors to or on account of lenders or holders of the
Company’s or any Subsidiary’s securities, including, without limitation, in
connection with any dividend reinvestment plan;

 

(xvi)                     any judgment or settlement of pending or threatened
proceedings (whether civil, criminal or otherwise), including any costs or
expenses in connection therewith, against the Company or any Subsidiary, or
against any trustee, director or officer of the Company or of any Subsidiary in
his capacity as such for which the Company or any Subsidiary is required to
indemnify such trustee, director or officer by any court or governmental agency;

 

(xvii)                  all costs and expenses relating to the development and
management of the Company’s website;

 

(xviii)               the allocable share of expenses under a universal
insurance policy covering the Manager, iStar or its affiliates in connection
with obtaining and maintaining “errors and omissions” insurance coverage and
other insurance coverage which is customarily carried by property, asset and
investment managers performing functions similar to those of our manager in an
amount which is comparable to that customarily maintained by other managers or
servicers of similar assets; and

 

(xix)                     all other expenses actually incurred by the Manager
(except as described below) which are reasonably necessary for the performance
by the Manager of its duties and functions under this Agreement.

 

(b)                                 The Company shall have no obligation to
reimburse the Manager or its Affiliates for the salaries and other compensation
of the Manager’s investment professionals who provide services to the Company
under this Agreement except that, beginning after the first anniversary of this
Agreement, the Company shall reimburse the Manager or its Affiliates, as
applicable, for the Company’s allocable share of the compensation, including
without limitation, annual base salary, bonus, any related withholding taxes and
employee benefits, paid to corporate finance, tax, accounting, internal audit,
legal, risk management, operations, compliance and other non-investment
personnel of the Manager and its Affiliates who spend all or a portion of their
time managing the Company’s affairs. The Company’s share of such costs shall be
based upon the percentage of time devoted by such personnel of the Manager or
its Affiliates to the Company’s and the Subsidiaries’ affairs.  The Manager
shall provide the Company with such written detail as the Company may reasonably
request to support the determination of the Company’s share of such costs.

 

(c)                                  In addition, the Company, at the option of
the Manager, shall be required to pay the Company’s pro rata portion of rent,
telephone, utilities, office furniture, equipment, machinery and other office,
internal and overhead expenses attributable to the personnel of the Manager and
its Affiliates required for the operations of the Company and the Subsidiaries. 
These expenses will be allocated to the Company based upon the percentage of
time devoted by such personnel of the Manager or its Affiliates to the Company’s
and the Subsidiaries’ affairs as calculated at each fiscal quarter end.  The
Manager and the Company may modify this allocation methodology, subject to the
approval of a majority of the Independent Directors.

 

15

--------------------------------------------------------------------------------



 

(d)                                 The Manager may, at its option, elect not to
seek reimbursement for certain expenses during a given quarterly period, which
determination shall not be deemed to construe a waiver of reimbursement for
similar expenses in future periods.

 

(e)                                  The provisions of this Section 10 shall
survive the expiration or earlier termination of this Agreement to the extent
such expenses have previously been incurred or are incurred in connection with
such expiration or termination.

 

Section 11.                                    Calculations of Expenses.  The
Manager shall prepare a statement documenting the Expenses of the Company and
the Subsidiaries and the Expenses incurred by the Manager on behalf of the
Company and the Subsidiaries during each fiscal quarter, and shall deliver such
statement to the Company within 45 days after the end of each fiscal quarter.
Expenses incurred by the Manager on behalf of the Company and the Subsidiaries,
including expenses allocated to the Company pursuant to Section 10 above, shall
be reimbursed by the Company to the Manager on the fifth business day
immediately following the date of delivery of such statement; provided, however,
that such reimbursements may be offset by the Manager against amounts due to the
Company and the Subsidiaries.  The provisions of this Section 11 shall survive
the expiration or earlier termination of this Agreement.

 

Section 12.                                    Limits of Manager Responsibility;
Indemnification.

 

(a)                                 The Manager assumes no responsibility under
this Agreement other than to render the services called for under this Agreement
and shall not be responsible for any action of the Board of Directors in
following or declining to follow any advice or recommendations of the Manager,
including as set forth in Section 7(b) of this Agreement. The Manager, its
officers, stockholders, members, managers, directors, employees, consultants,
personnel, any Person controlling or controlled by the Manager and any of such
Person’s officers, stockholders, members, managers, directors, employees,
consultants and personnel, and any Person providing sub-advisory services to the
Manager (each a “Manager Indemnified Party”) will not be liable to the company
or any Subsidiary, to the Board of Directors, or the Company’s or any
Subsidiary’s stockholders, members or partners for any acts or omissions by any
such Person (including, without limitation, trade errors that may result from
ordinary negligence, such as errors in the investment decision making process or
in the trade process), pursuant to or in accordance with this Agreement, except
by reason of acts or omissions constituting bad faith, willful misconduct, gross
negligence or reckless disregard of the Manager’s duties under this Agreement,
as determined by a final non-appealable order of a court of competent
jurisdiction. The Company shall, to the full extent lawful, reimburse, indemnify
and hold each Manager Indemnified Party harmless of and from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including attorney’s fees) in respect of or arising from any
acts or omissions of such Manager Indemnified Party made in good faith in the
performance of the Manager’s duties under this Agreement and not constituting
such Manager Indemnified Party’s bad faith, willful misconduct, gross negligence
or reckless disregard of the Manager’s duties under this Agreement.

 

(b)                                 The Manager shall, to the full extent
lawful, reimburse, indemnify and hold the Company (or any Subsidiary), its
stockholders, directors and officers and each other Person, if any, controlling
the Company (each, a “Company Indemnified Party” and together with a Manager
Indemnified Party, the “Indemnitee”), harmless of and from any and all expenses,
losses, damages, liabilities, demands, charges and claims of any nature
whatsoever (including attorneys’ fees) in respect of or arising from the
Manager’s bad faith, willful misconduct, gross negligence or reckless disregard
of its duties under this Agreement or any claims by the Manager’s personnel
relating to the terms and conditions of their employment by the Manager.

 

16

--------------------------------------------------------------------------------



 

(c)                                  The Indemnitee will promptly notify the
party against whom indemnity is claimed (the “Indemnitor”) of any claim for
which it seeks indemnification; provided, however, that the failure to so notify
the Indemnitor will not relieve the Indemnitor from any liability which it may
have hereunder, except to the extent such failure actually prejudices the
Indemnitor.  The Indemnitor shall have the right to assume the defense and
settlement of such claim; provided, that the Indemnitor notifies the Indemnitee
of its election to assume such defense and settlement within 30 days after the
Indemnitee gives the Indemnitor notice of the claim.  In such case, the
Indemnitee will not settle or compromise such claim, and the Indemnitor will not
be liable for any such settlement made without its prior written consent.  If
the Indemnitor is entitled to, and does, assume such defense by delivering the
aforementioned notice to the Indemnitee, the Indemnitee will (i) have the right
to approve the Indemnitor’s counsel (which approval will not be unreasonably
withheld, delayed or conditioned), (ii) be obligated to cooperate in furnishing
evidence and testimony and in any other manner in which the Indemnitor may
reasonably request and (iii) be entitled to participate in (but not control) the
defense of any such action, with its own counsel and at its own expense.

 

Section 13.                                    No Joint Venture.  Nothing in
this Agreement shall be construed to make the Company and the Manager partners
or joint venturers or impose any liability as such on either of them.

 

Section 14.                                    Term; Termination.

 

(a)                                 This Agreement shall continue in operation,
unless terminated in accordance with the terms hereof, until the end of the
Initial Term.  After the Initial Term, this Agreement shall be deemed renewed
automatically each year for an additional one-year period (an “Automatic Renewal
Term”), unless the Company or the Manager elects not to renew this Agreement in
accordance with Section 14(b) or Section 14(d), respectively; provided, however,
that, notwithstanding anything in this Agreement to the contrary, no termination
or non-renewal of this Agreement shall become effective unless and until the
Company shall have caused iStar to be released and discharged from all
liabilities and obligations under the CMBS Guaranty Agreements by all parties
thereto, or the Company shall have caused an entity reasonably acceptable to
iStar to agree to indemnify, defend and hold harmless iStar from and against any
loss or liability arising under the CMBS Guaranty Agreements. iStar is made an
express beneficiary of the foregoing obligations of the Company.

 

(b)                                 Notwithstanding any other provision of this
Agreement to the contrary, the Company may, without cause, in connection with
the expiration of the Initial Term or the then current Automatic Renewal Term,
by written notice to the Manager not less than one hundred eighty (180) days
prior to the expiration of the Initial Term or any Automatic Renewal Term (the
“Termination Notice”), decline to renew this Agreement upon the affirmative vote
of at least two-thirds (2/3) of the Independent Directors that there has been
unsatisfactory long-term performance by the Manager that is materially
detrimental to the Company and its Subsidiaries taken as a whole.  In addition,
the Company may, without cause, in connection with the expiration of the seventh
Automatic Renewal Term or any Automatic Renewal Term thereafter, by written
notice to the Manager not less than one hundred eighty (180) days prior to the
expiration of the then current Automatic Renewal Term, decline to renew this
Agreement upon the affirmative vote of at least two-thirds (2/3) of the
Independent Directors that the Management Fee payable to the Manager is not
fair, subject to Section 14(c) below.  Any such nonrenewal pursuant to this
paragraph (b) is referred to as a “Termination Without Cause”.  In the event of
a Termination Without Cause, and provided the Total Equity condition to payment
of the Termination Fee described in Section 17 has been satisfied, the Company
shall pay the Manager the Termination Fee before or on the last day of the
Initial Term or such Automatic Renewal Term, as the case may be (the “Effective
Termination Date”), subject to the Company’s right to elect to defer the payment
of up to 50% of the Termination Fee pursuant to Section 17.  The Company may
terminate this Agreement for cause pursuant to Section 16 hereof even after a
Termination Notice and, in such case, no Termination Fee shall be payable.

 

17

--------------------------------------------------------------------------------



 

(c)                                  Notwithstanding the provisions of
subsection (b) above, if the reason for nonrenewal specified in the Company’s
Termination Notice is that at least two-thirds (2/3) of the Independent
Directors have determined that the Management Fee payable to the Manager is
unfair, the Company shall not have the foregoing nonrenewal right in the event
the Manager agrees that it will continue to perform its duties hereunder during
the Automatic Renewal Term that would commence upon the expiration of the then
current Automatic Renewal Term at a fee that at least two-thirds (2/3) of
Independent Directors determine to be fair; provided, however, the Manager shall
have the right to renegotiate the Management Fee by delivering to the Company,
not less than 120 days prior to the pending Effective Termination Date, written
notice (a “Notice of Proposal to Negotiate”) of its intention to renegotiate the
Management Fee.  Thereupon, the Company and the Manager shall endeavor to
negotiate the Management Fee in good faith.  Provided that the Company and the
Manager agree to a revised Management Fee or other compensation structure within
sixty (60) days following the Company’s receipt of the Notice of Proposal to
Negotiate, the Termination Notice from the Company shall be deemed of no force
and effect, and this Agreement shall continue in full force and effect on the
terms stated herein, except that the Management Fee or other compensation
structure shall be the revised Management Fee or other compensation structure as
then agreed upon by the Company and the Manager.  The Company and the Manager
agree to execute and deliver an amendment to this Agreement setting forth such
revised Management Fee or other compensation structure promptly upon reaching an
agreement regarding the same.  In the event that the Company and the Manager are
unable to agree as to a revised Management Fee or other compensation structure
during such sixty (60) day period, this Agreement shall terminate on the
Effective Termination Date and, and provided the Total Equity condition to
payment of the Termination Fee described in Section 17 has been satisfied, the
Company shall be obligated to pay the Manager the Termination Fee upon the
Effective Termination Date, subject to the Company’s right to elect to defer the
payment of up to 50% of the Termination Fee pursuant to Section 17.

 

(d)                                 No later than one hundred eighty (180) days
prior to the expiration of the Initial Term or the then current Automatic
Renewal Term, the Manager may deliver written notice to the Company informing it
of the Manager’s intention to decline to renew this Agreement, whereupon this
Agreement shall not be renewed and extended and this Agreement shall terminate
effective on the expiration of the Initial Term or the then current Automatic
Renewal Term, as applicable; provided however, that the Company may elect, in
its sole discretion, to accelerate the effective date of such termination to a
date prior to the expiration of the Initial Term or the then current Automatic
Renewal Term, as applicable (such accelerated date, the “Accelerated Termination
Date”).  For the avoidance of doubt, the Company’s acceleration of the effective
date of such termination in accordance with the foregoing proviso shall not
affect or limit any obligation of the Company to pay any Management Fee
otherwise payable in accordance with the terms of this Agreement in respect of
the period between the Accelerated Termination Date and the date on which the
Initial Term or then current Automatic Renewal Term would have otherwise
expired. The Company is not required to pay to the Manager the Termination Fee
if the Manager terminates this Agreement pursuant to this  Section 14(d).

 

(e)                                  If this Agreement is terminated pursuant to
Section 14, such termination shall be without any further liability or
obligation of either party to the other, except as provided in Sections 6, 10,
11 and 17 of this Agreement.  In addition, Section 12 and Section 22 of this
Agreement shall survive termination of this Agreement.

 

(f)                                   During the period between any notice of
termination and the expiration of the Initial Term or then current Automatic
Renewal Term, as applicable (or, if the termination date is accelerated in
accordance with Section 14(d), the Accelerated Termination Date), the Manager
shall continue to perform its duties and obligations as Manager under this
Agreement and shall provide cooperation to the Company to execute an orderly
transition of the management of the Company’s consolidated assets to a new
manager. To the extent practicable, during the 60-day period immediately

 

18

--------------------------------------------------------------------------------



 

following the termination date of this Agreement, the Manager shall continue to
provide cooperation to the Company and its new manager to execute an orderly
transition of the management of the Company to such new manager.

 

Section 15.                                    Assignment.

 

(a)                                 Except as set forth in Section 15(b) of this
Agreement, this Agreement shall terminate automatically in the event of its
assignment, in whole or in part, by the Manager, unless such assignment is
consented to in writing by the Company with the approval of a majority of the
Independent Directors.  Any such permitted assignment shall bind the assignee
under this Agreement in the same manner as the Manager is bound, and the Manager
shall be liable to the Company for all errors or omissions of the assignee under
any such assignment.  In addition, the assignee shall execute and deliver to the
Company a counterpart of this Agreement naming such assignee as Manager.  This
Agreement shall not be assigned by the Company without the prior written consent
of the Manager, except in the case of assignment by the Company to another REIT
or other organization which is a successor (by merger, consolidation, purchase
of all or substantially all of the consolidated assets of the Company, or
similar transaction) to the Company, in which case such successor organization
shall be bound under this Agreement and by the terms of such assignment in the
same manner as the Company is bound under this Agreement.

 

(b)                                 Notwithstanding any provision of this
Agreement, the Manager may subcontract and assign any or all of its
responsibilities under Sections 2(c), 2(d) and 2(e) of this Agreement to any of
its Affiliates in accordance with the terms of this Agreement applicable to any
such subcontract or assignment, and the Company hereby consents to any such
assignment and subcontracting.  In addition, provided that the Manager provides
prior written notice to the Company for informational purposes only, nothing
contained in this Agreement shall preclude any pledge, hypothecation or other
transfer of any amounts payable to the Manager under this Agreement.  In
addition, the Manager may assign this Agreement without the approval of the
Independent Directors to any Person so long as iStar (i) is the direct or
indirect beneficial owner of not less than a majority of (x) the combined voting
power of such Person’s  then outstanding equity interests and (y) such Person’s
outstanding equity interests, and (ii) holds the exclusive power to direct or
control the management policies of such Person.

 

Section 16.                                    Termination for Cause.

 

(a)                                 The Company may terminate this Agreement
effective upon 30 days’ prior written notice of termination from the Board of
Directors of the Company to the Manager, if (i) the Manager, its agents or its
assignees materially breaches any provision of this Agreement and such breach
shall continue for a period of 30 days after written notice thereof specifying
such breach and requesting that the same be remedied in such 30-day period (or
60 days after written notice of such breach if the Manager takes steps to cure
such breach within 30 days of the written notice), (ii) there is a Manager
Change of Control; (iii) the Manager engages in any act of fraud,
misappropriation of funds, or embezzlement against the Company or any
Subsidiary, (iv) there is an event of any bad faith, willful misconduct, gross
negligence or reckless disregard on the part of the Manager in the performance
of its duties under this Agreement, (v) Bankruptcy of the Manager or iStar,
(vi) the Manager or iStar is convicted (including a plea of nolo contendere) of
a felony, or (vii) there is a dissolution of the Manager.

 

(b)                                 The Manager may terminate this Agreement
effective upon 60 days’ prior written notice of termination to the Company in
the event that the Company shall default in the performance or observance of any
material term, condition or covenant contained in this Agreement and such
default shall continue for a period of 30 days after written notice thereof
specifying such default and requesting that the same be remedied in such 30-day
period (or 60 days after written notice of such breach if the Company takes
steps to cure such breach within 30 days of the written notice).

 

19

--------------------------------------------------------------------------------



 

(c)                                  The Manager may terminate this Agreement in
the event the Company becomes regulated as an “investment company” under the
Investment Company Act, with such termination deemed to have occurred
immediately prior to such event.

 

Section 17.                                    Action Upon Termination.  From
and after the effective date of termination of this Agreement, pursuant to
Sections 14 or 16 of this Agreement, the Manager shall not be entitled to
compensation for further services under this Agreement, but shall be paid all
compensation accruing to the date of termination.  In addition, if this
Agreement is terminated pursuant to Section 16(b) hereof or not renewed pursuant
to Section 14(b) hereof (subject to Section 14(c) hereof) and as of the date of
termination, the Company has raised Total Equity (including equity invested by
iStar and its affiliates), since the Company’s inception, of at least $820.0
million, the Company shall be obligated to pay the Manager the Termination Fee. 
The Termination Fee shall be paid in cash on or before the date of termination;
provided, however, that not later than 30 days prior to the date of termination,
the Company may elect (by the determination of the Independent Directors), by
written notice to the Manager, to defer the payment of up to 50% of the
Termination Fee for up to six months (the “Deferred Termination Fee”).  The
Deferred Termination Fee shall bear interest accruing from the date of
termination until paid at the annual rate of 8.0%.  The Company shall pay the
Deferred Termination Fee together with such interest to the Manager in cash on
or before the six month anniversary of the date of termination.

 

Upon such termination, the Manager shall promptly:

 

(a)                                 after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled, pay over to the
Company or a Subsidiary all money collected and held for the account of the
Company or a Subsidiary pursuant to this Agreement;

 

(b)                                 deliver to the Board of Directors a full
accounting, including a statement showing all payments collected by it and a
statement of all money held by it, covering the period following the date of the
last accounting furnished to the Board of Directors with respect to the Company
or a Subsidiary; and

 

(c)                                  deliver to the Board of Directors all
property and documents of the Company or any Subsidiary then in the custody or
control of the Manager, all of which are and shall be the Company’s property.

 

Section 18.                                    Release of Money or Other
Property Upon Written Request. The Manager agrees that any money or other
property of the Company or any Subsidiary held by the Manager under this
Agreement shall be held by the Manager as custodian for the Company or such
Subsidiary, and the Manager’s records shall be appropriately and clearly marked
to reflect the ownership of such money or other property by the Company or such
Subsidiary. Upon the receipt by the Manager of a written request signed by a
duly authorized officer of the Company requesting the Manager to release to the
Company or any Subsidiary any money or other property then held by the Manager
for the account of the Company or any Subsidiary under this Agreement, the
Manager shall release such money or other property to the Company or any
Subsidiary within a reasonable period of time, but in no event later than 30
days following such request.  The Manager shall not be liable to the Company,
any Subsidiary, the Independent Directors, or the Company’s or a Subsidiary’s
stockholders or partners for any acts performed or omissions to act by the
Company or any Subsidiary in connection with the money or other property
released to the Company or any Subsidiary in accordance with the second sentence
of this Section 18.  The Company and any Subsidiary shall indemnify the Manager
and its officers, directors, personnel and managers against any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever, which arise in connection with the Manager’s release of such
money or other property to the Company or any Subsidiary in accordance with the
terms of this Section 18.  Indemnification pursuant to this provision shall be
in addition to any right of the Manager to indemnification under Section 12 of
this Agreement.

 

20

--------------------------------------------------------------------------------



 

Section 19.                                    Notices.  Unless expressly
provided otherwise in this Agreement, all notices, requests, demands and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been duly given, made and received when delivered
against receipt or upon actual receipt of (i) personal delivery, (ii) delivery
by reputable overnight courier, (iii) delivery by facsimile transmission with
telephonic confirmation or (iv) delivery by registered or certified mail,
postage prepaid, return receipt requested, addressed as set forth below:

 

(a)                                 If to the Company or the Operating
Partnership:

 

Safety, Income & Growth, Inc.
1114 Avenue of the Americas

New York, New York 10036

Attention: Chief Executive Officer

 

(b)                                 If to the Manager or iStar:

 

SFTY Manager LLC
1114 Avenue of the Americas
New York, New York 10036
Attention: Chief Investment Officer

 

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 19 for the giving of notice.

 

Section 20.                                    Binding Nature of Agreement;
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns as provided in this Agreement.

 

Section 21.                                    Entire Agreement.  This Agreement
contains the entire agreement and understanding among the parties hereto with
respect to the subject matter of this Agreement, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter of this Agreement and, except for the rights of iStar under
Section 14(a) and this Section 21 is not intended to and shall not confer upon
any person other than the parties any rights or remedies hereunder.  The express
terms of this Agreement control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms of this Agreement.  This
Agreement may not be modified or amended other than by an agreement in writing
signed by the Company (solely with the approval of two-thirds of the Independent
Directors), the Operating Partnership and the Manager; provided, however, that
no modification or amendment to this Agreement that would affect iStar’s rights
hereunder may be made other than by an agreement in writing signed by iStar and
all the other parties hereto.

 

Section 22.                                    GOVERNING LAW.  THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES TO THE CONTRARY.

 

Section 23.                                    No Waiver; Cumulative Remedies. 
No failure to exercise and no delay in exercising, on the part of any party
hereto, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

21

--------------------------------------------------------------------------------



 

The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law. 
No waiver of any provision hereunder shall be effective unless it is in writing
and is signed by the party asserted to have granted such waiver (which, in the
case of the Company, shall require the approval of two-thirds of the Independent
Directors). The right to enforce compliance by the Manager with this Agreement
and to commence, prosecute, defend and compromise on behalf of the Company any
right, obligation, claim, counterclaim, action, suit or proceeding arising out
of or relating to this Agreement shall be vested exclusively in the Independent
Directors.

 

Section 24.                                    Headings.  The headings of the
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed part of this Agreement.

 

Section 25.                                    Counterparts.  This Agreement may
be executed in any number of counterparts, each of which shall be deemed to be
an original as against any party whose signature appears thereon, and all of
which shall together constitute one and the same instrument.  This Agreement
shall become binding when one or more counterparts of this Agreement,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.

 

Section 26.                                    Severability.  Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 27.                                    Gender.  Words used herein
regardless of the number and gender specifically used, shall be deemed and
construed to include any other number, singular or plural, and any other gender,
masculine, feminine or neuter, as the context requires.

 

[SIGNATURE PAGE FOLLOWS]

 

22

--------------------------------------------------------------------------------



 

Execution Version

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

SAFETY, INCOME AND GROWTH INC.

 

 

 

 

 

By:

/s/ Jay Sugarman

 

 

Name: Jay Sugarman

 

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

SAFETY INCOME AND GROWTH OPERATING PARTNERSHIP LP

 

 

 

 

 

By:

SIGOP GenPar LLC, as its General Partner

 

 

 

 

 

By:

/s/ Jay Sugarman

 

 

Name: Jay Sugarman

 

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

SFTY MANAGER LLC

 

 

 

 

 

By:

/s/ Marcos Alvarado

 

 

Name: Marcos Alvarado

 

 

Title: President and Chief Investment Officer

 

 

 

 

 

iSTAR INC.

 

(Solely with respect to its rights under

 

Sections 14(a) and 21)

 

 

 

 

 

By:

/s/ Marcos Alvarado

 

 

Name: Marcos Alvarado

 

 

Title: President and Chief Investment Officer

 

Management Agreement

 

--------------------------------------------------------------------------------